Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered April 13, 1982, convicting him of criminal possession of a controlled substance in the first degree, bribery in the second degree, promoting gambling in the first degree, possession of gambling records in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant cannot be heard on appeal to assert standing to challenge a warrantless search, where he testified at the suppression hearing that he was an invitee on the searched premises. Defendant’s own testimony negated any privacy interest in *398the searched premises and, accordingly, he failed to meet his burden of proof to establish standing (see, People v Ponder, 54 NY2d 160; United States v Salvucci, 448 US 83).
Defendant also challenges the sufficiency of the evidence to support his conviction of criminal possession of a controlled substance in the first degree. We find the evidence was sufficient to prove beyond a reasonable doubt that defendant knowingly and unlawfully possessed more than four ounces of cocaine (Penal Law § 220.21).
Accordingly, we affirm the judgment of conviction. Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.